Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Beauquin (U.S. 5620048), in view of Belcher et al. (U.S. 2008/0060846A1). 
Regarding claim 21, Beauquin discloses a downhole-type system (46, fig. 2) comprising: a wellbore tubular (20); an electrical cable (38) carried by the tubular (20) and connected to the downhole-type artificial lift component (46) to transmit current (refer to col. 3 lines 55-58); a downhole-type electric stator (52) carried by the tubular (20) and configured to receive and electromagnetically interact (refer to col. 3 lines 59-61 and col. 4 lines 45—46) with retrievable (col. 3 lines 65-67: coupling head 44 makes it possible to raise the rotor 56 to surface) electric rotor-impeller (56; refer to col. 3 lines 65-col. 4 line 2), the coupling of the electrical cable (38) is electrically connected to windings (62) of the stator (see fig. 2); and the retrievable electric rotor-impeller configured to be retrievable from the well separately from the electric stator (see figs. 1 and 2 and refer to col. 3 line 65-col. 4 line 2).
However, Beauquin fails to teach a multi-phase, inductive coupling first portion carried by the tubular and a multi-phase, inductive coupling second portion, the first portion configured to inductively transmit current with the corresponding multi-phase, inductive coupling second portion.  
Belcher et al. teach a system for transmitting electrical power and data (see fig. 9 and refer to paragraphs 0121 and 0122) comprising a multi-phase, inductive coupling first portion (see section of fig. 9 below) carried by a tubular and a multi-phase, inductive coupling second portion (955a). The first portion configured to inductively transmit current with the corresponding multi-phase, inductive coupling second portion (see figs. 9, 9A, and refer to para 0121-0122). By using the inductive couplings, a high bandwidth data (and power) connection may be maintained between downhole and surface components (refer to para 0125).  

    PNG
    media_image1.png
    451
    820
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical connection between the electrical cable and the downhole-type artificial lift component of Beauquin to have a multi-phase, inductive coupling first portion carried by the tubular and a multi-phase, inductive coupling second portion, the first portion configured to inductively transmit current with the corresponding multi-phase, inductive coupling second portion, as taught by Belcher et al., for maintaining a high power bandwidth and data connection between the downhole-type artificial lift component and surface assembly (refer to para 0125). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Beauquin (U.S. 5620048), in view of Belcher et al. (U.S. 2008/0060846A1) as applied to claim 21 above, and further in view of Xiao et al. (U.S. 2020/0056615A1).
Regarding claim 22, the combination of Beauquin and Belcher et al. teach all the features of this claim as applied to claim 21 above; however, the combination of Beauquin and Belcher et al. fail to teach wherein the multi-phase, inductive coupling first portion and the multi-phase, inductive coupling second portion are both 3-phase. 
Xiao et al. teach a downhole pump (300) comprising an induction motor (refer to para 0037 and 0049) comprising a three phase inductive machine (refer to paragraph 0083: the three-phase induction machine implies or require the inductive coupling be three phase).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Beauquin and Belcher et al. to have the multi-phase, inductive coupling first portion and the multi-phase, inductive coupling second portion are both 3-phase, as taught by Xiao et al. to improve the efficiency of power transfer between the motor and the surface equipment. 
Allowable Subject Matter
Claims 1-14, 16-20, and 23-24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672